Order entered April 10, 2019




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00322-CV

                   IN RE WILBERT NORWOOD STARKS, Relator

                Original Proceeding from the County Court at Law No. 5
                                 Collin County, Texas
                         Trial Court Cause No. 005-03474-2018

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE